It is ordered and adjudged:
1st. That the petition for rehearing herein be granted.
2nd. That the opinion of Mr. Commissioner Davis, filed November 12, 1918, reversing and remanding the cause, be withdrawn.
3rd. The questions involved in this action are identical with the questions involved in the case of Nitsche v. State Security Bank of Zanesville, Ohio, et al., 69 Oklahoma, 170 P. 234, and the opinion of this court in that case is controlling in the instant case. It is, therefore, ordered and adjudged that the judgment in the instant case be affirmed under the authority of the Nitsche ease and the authorities cited in the opinion of this court in that case.